Exhibit GLOSSARY OF KEY TERMS Atlanta Gas Light Atlanta Gas Light Company AGL Capital AGL Capital Corporation AGL Networks AGL Networks, LLC AGSC AGL Services Company, a service company established in accordance with SEC regulations AIP Annual Incentive Plan Bcf Billion cubic feet Chattanooga Gas Chattanooga Gas Company Compass Energy Compass Energy Services, Inc. Credit Facilities $1.0 billion and $140 million credit agreements of AGL Capital Deregulation Act 1997 Natural Gas Competition and Deregulation Act Dominion Ohio Dominion East of Ohio, a Cleveland, Ohio based natural gas company; a subsidiary of Dominion Resources, Inc. EBIT Earnings before interest and taxes, a non-GAAP measure that includes operating income, other income and gain on sales of assets and excludes interest and income tax expense; as an indicator of our operating performance, EBIT should not be considered an alternative to, or more meaningful than, operating income or net income attributable to AGL Resources Inc. as determined in accordance with GAAP EITF Emerging Issues Task Force Energy Act Energy Policy Act of 2005 ERC Environmental remediation costs associated with our distribution operations segment which are recoverable through rates mechanisms FASB Financial Accounting Standards Board FERC Federal Energy Regulatory Commission Fitch Fitch Ratings Florida Commission Florida Public Service Commission FSP FASB Staff Position GAAP Accounting principles generally accepted in the United States of America Georgia Commission Georgia Public Service Commission Golden Triangle Storage Golden Triangle Storage, Inc. Heating Degree Days A measure of the effects of weather on our businesses, calculated when the average daily actual temperatures are less than a baseline temperature of 65 degrees Fahrenheit. Heating Season The period from November to March when natural gas usage and operating revenues are generally higher because more customers are connected to our distribution systems when weather is colder Jefferson Island Jefferson Island Storage & Hub, LLC LIBOR London interbank offered rate LNG Liquefied natural gas LOCOM Lower of weighted average cost or current market price Louisiana DNR Louisiana Department of Natural Resources Magnolia Magnolia Enterprise Holdings, Inc. Maryland Commission Maryland Public Service Commission Marketers Marketers selling retail natural gas in Georgia and certificated by the Georgia Commission Medium-term notes Notes issued by Atlanta Gas Light with scheduled maturities between 2012 and 2027 bearing interest rates ranging from 6.6% to 9.1% MGP Manufactured gas plant MMBtu NYMEX equivalent contract units of 10,000 million British thermal units Moody’s Moody’s Investors Service New Jersey Commission New Jersey Board of Public Utilities NUI NUI Corporation - an acquisition which was completed in November 2004 NYMEX New York Mercantile Exchange, Inc. OCI Other comprehensive income Operating margin A measure of income, calculated as revenues minus cost of gas, that excludes operation and maintenance expense, depreciation and amortization, taxes other than income taxes, and the gain or loss on the sale of our assets; these items are included in our calculation of operating income as reflected in our statements of consolidated income. OTC Over-the-counter Piedmont Piedmont Natural Gas Pivotal Propane Pivotal Propane of Virginia, Inc. Pivotal Utility Pivotal Utility Holdings, Inc., doing business as Elizabethtown Gas, Elkton Gas and Florida City Gas PP&E Property, plant and equipment PRP Pipeline replacement program for Atlanta Gas Light S&P Standard & Poor’s Ratings Services Saltville Saltville Gas Storage Company SEC Securities and Exchange Commission Sequent Sequent Energy Management, L.P. SFAS Statement of Financial Accounting Standards SNG Southern Natural Gas Company, a subsidiary of El Paso Corporation SouthStar SouthStar Energy Services LLC Tennessee Commission Tennessee Regulatory Authority VaR Value at risk is defined as the maximum potential loss in portfolio value over a specified time period that is not expected to be exceeded within a given degree of probability Virginia Natural Gas Virginia Natural Gas, Inc. Virginia Commission Virginia State Corporation Commission WACOG Weighted average cost of goods WNA Weather normalization adjustment REFERENCED ACCOUNTING STANDARDS APB 25 APB Opinion No. 25, “Accounting for Stock Issued to Employees” EITF 98-10 EITF Issue No. 98-10, “Accounting for Contracts Involved in Energy Trading and Risk Management Activities” EITF 99-02 EITF Issue No. 99-02, “Accounting for Weather Derivatives” EITF 00-11 EITF Issue No. 00-11, “Lessor’s Evaluation of Whether Leases of Certain Integral Equipment Meet the Ownership Transfer Requirements of FASB Statement No. 13, Accounting for Leases, for Leases of Real Estate” EITF 02-03 EITF Issue No. 02-03, “Issues Involved in Accounting for Contracts under EITF Issue No. 98-10, ‘Accounting for Contracts Involved in Energy Trading and Risk Management Activities’” FIN 39 FASB Interpretation No. (FIN) 39 “Offsetting of Amounts Related to Certain Contracts” FSP FIN 39-1 FASB Staff Position 39-1 “Amendment of FIN 39” FIN 46 & FIN 46R FIN 46, “Consolidation of Variable Interest Entities” FIN 48 FIN 48, “Accounting for Uncertainty in Income Taxes, an interpretation of SFAS Statement No. 109” 2 FSP EITF 03-6-1 FSP EITF 03-6-1, “Determining Whether Instruments Granted in Share-Based Payment Transactions Are Participating Securities” FSP EITF 06-3 FSP EITF 06-3, “How Taxes Collected from Customers and Remitted to Governmental Authorities Should be Presented in the Income Statement (That Is, Gross versus Net Presentation)” FSP FAS 133-1 FSP No. FAS 133-1, “Disclosures about Credit Derivatives and Certain Guarantees: An Amendment of FASB Statement No. 133” FSP FAS 140-R and FIN 46R-8 FSP No. FAS 140-R and FIN 46R-8, “Disclosures by Public Entities (Enterprises) about Transfers of Financial Assets and Interests in Variable Interest Entities” FSP FAS 157-3 FSP No. FAS 157-3, “Determining the Fair Value of a Financial Asset When the Market for That Asset Is Not Active” SFAS 5 SFAS No. 5, “Accounting for Contingencies” SFAS 13 SFAS No. 13, “Accounting for Leases” SFAS 66 SFAS No. 66, “Accounting for Sales of Real Estate” SFAS 71 SFAS No. 71, “Accounting for the Effects of Certain Types of Regulation” SFAS 87 SFAS No. 87, “Employers’ Accounting for Pensions” SFAS 106 SFAS No. 106, “Employers’ Accounting for Postretirement Benefits Other Than Pensions” SFAS 109 SFAS No. 109, “Accounting for Income Taxes” SFAS 123 & SFAS 123R SFAS No. 123, “Accounting for Stock-Based Compensation” SFAS 133 SFAS No. 133, “Accounting for Derivative Instruments and Hedging Activities” SFAS 140 SFAS No. 140, “Accounting for Transfers and ServicingFinancial Assets and Extinguishments of Liabilities” SFAS 141 SFAS No. 141, “Business Combinations” SFAS 142 SFAS No. 142, “Goodwill and Other Intangible Assets” SFAS 148 SFAS No. 148, “Accounting for Stock-Based Compensation – Transition and Disclosure” SFAS 149 SFAS No. 149, “Amendment of SFAS 133 on Derivative Instruments and Hedging Activities” SFAS 157 SFAS No. 157, “Fair Value Measurements” SFAS 158 SFAS No. 158, “Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans” SFAS 160 SFAS No. 160, “Noncontrolling Interests in Consolidated Financial Statements” SFAS 161 SFAS No. 161, “Disclosure about Derivative Instruments and Hedging Activities, an amendment of SFAS 133” 3 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Overview We are an energy services holding company whose principal business is the distribution of natural gas in six states - Florida, Georgia, Maryland, New Jersey, Tennessee and Virginia. Our six utilities serve more than 2.2 million end-use customers, making us the largest distributor of natural gas in the southeastern and mid-Atlantic regions of the United States based on customer count. We are involved in various related businesses, including retail natural gas marketing to end-use customers primarily in Georgia; natural gas asset management and related logistics activities for our own utilities as well as for nonaffiliated companies; natural gas storage arbitrage and related activities; and the development and operation of high-deliverability underground natural gas storage assets. We also own and operate a small telecommunications business that constructs and operates conduit and fiber infrastructure within select metropolitan areas. We manage these businesses through four operating segments – distribution operations, retail energy operations, wholesale services and energy investments – and a nonoperating corporate segment. The distribution operations segment is the largest component of our business and is subject to regulation and oversight by agencies in each of the six states we serve. These agencies approve natural gas rates designed to provide us the opportunity to generate revenues to recover the cost of natural gas delivered to our customers and our fixed and variable costs such as depreciation, interest, maintenance and overhead costs, and to earn a reasonable return for our shareholders. With the exception of Atlanta Gas Light, our largest utility, the earnings of our regulated utilities can be affected by customer consumption patterns that are a function of weather conditions, price levels for natural gas and general economic conditions that may impact their ability to pay for gas consumed. Various mechanisms exist that limit our exposure to weather changes within typical ranges in all of our jurisdictions. Our retail energy operations segment, which consists of SouthStar, also is weather sensitive and uses a variety of hedging strategies, such as weather derivative instruments and other risk management tools, to mitigate potential weather impacts. Our Sequent subsidiary within our wholesale services segment is temperature insensitive, but generally has greater opportunity to capture operating margin due to price volatility as a result of extreme weather. Our energy investments segment’s primary activity is our natural gas storage business, which develops, acquires and operates high-deliverability salt-dome storage assets in the Gulf Coast region of the United States. While this business also can generate additional revenue during times of peak market demand for natural gas storage services, the majority of our storage services are covered under medium to long-term contracts at a fixed market rate. Executive Summary Customer growth We continue to see challenging economic conditions in all of the areas we serve and, as a result, have experienced lower than expected customer growth in our distribution operations and retail energy operations segments throughout 2008, a trend we expect to continue through 2009. For the year ended December 31, 2008, our consolidated utility customer growth rate was 0.1%, compared to 0.9% for 2007. We anticipated customer growth in 2008 of about 0.5%. The lower levels of customer growth are primarily a result of much slower growth in the residential housing markets throughout our service territories.
